Citation Nr: 1327080	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder and mood disorder, prior to August 25, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD with dysthymic disorder and mood disorder, from August 25, 2008 to May 21, 2012.

3.  Entitlement to a rating in excess of 70 percent for PTSD with dysthymic disorder and mood disorder, since May 22, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to September 2006. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

Most recently, in April 2012, the Board remanded the issues on appeal for further development.  The Board finds that the requested development has been completed with respect to his PTSD claims.  A supplemental statement of the case was issued in January 2013 and the appeal is again before the Board

The Board notes that the Veteran requested a hearing before the Board in his September 2009 substantive appeal.  A BVA hearing was scheduled for December 2011; however, the Veteran did not appear.  He has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 3, 2008, the Board finds that the Veteran's PTSD with dysthymic disorder and mood disorder resulted in occupational and social deficiencies in most areas.

2.  For entire appeal period, the Board finds that the Veteran's PTSD with dysthymic disorder and mood disorder has not resulted in total occupational and social impairment.
	

CONCLUSIONS OF LAW

1.  From March 3, 2008, the criteria for a rating of 70 percent rating, but no higher, for PTSD with dysthymic disorder and mood disorder had been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  Since May 22, 2012, the criteria for a rating in excess of 70 percent for PTSD with dysthymic disorder and mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's increased rating claims for PTSD with dysthymic disorder and mood disorder arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal.  No other outstanding evidence has been identified that has not been obtained.

VA examinations and opinions were obtained in April 2008, August 2008, May 2012, and December 2012.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to rate his disability under the applicable rating criteria.  

The Veteran's most recent examination is almost a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  There is no objective evidence of record indicating that there has been a material change in the severity of the Veteran's PTSD with dysthymic disorder and mood disorder since the December 2012 VA examination.  The Veteran does not contend otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his PTSD with dysthymic disorder and mood disorder.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In the present case, entitlement to service connection for a dysthymic disorder was granted in a May 2008 rating decision.  The RO assigned an initial 30 percent rating, effective March 3, 2008, the date of the Veteran's claim.  Then, by a rating dated in September 2008, the Veteran was awarded service connection for PTSD, effective March 3, 2008.  It was noted that the Veteran's dysthymic disorder and PTSD were evaluated together at 30 percent.  By rating action in January 2013, the 30 percent rating was increased to 50 percent, effective August 25, 2008.  A 70 percent rating was assigned from May 22, 2012.  The Board will consider the appropriate ratings for all of the periods on appeal.

For all periods on appeal, the Veteran's PTSD with dysthymic disorder and mood disorder has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD with dysthymic disorder and mood disorder is warranted throughout the entire appeal period.

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of a major depressive disorder, it is not the symptoms but their effects that determines the level of impairment.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Additionally, a GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding all periods on appeal, the Board finds that the Veteran's PTSD with dysthymic disorder and mood disorder symptomatology met or more nearly approximate the severity of occupational and social impairment contemplated for a 70 percent rating under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  As noted above, the Veteran has already been assigned a 70 percent disability rating for the period from May 22, 2012.

a.  Period prior to May 22, 2012

The Veteran is currently rated at 30 percent, prior to August 25, 2008 and at 50 percent from August 25, 2008 to May 21, 2012.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

After a thorough review of all of the evidence of record since March 2008, the Board finds the Veteran's symptoms more nearly approximate the rating criteria for a 70 percent evaluation.  In this regard, there is ample evidence demonstrating that he has had occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood. 

For example, a December 2007 VA Social Work Assessment noted that the Veteran was very isolative.  He reported having multiple rituals of counting, cleaning, and organizing as a means to sooth anxiety.  He reported that these rituals interfere with his quality of life, relationships, and employability.  At an April 2008 VA examination the Veteran reported experiencing "blackouts" where for a period of one to four days he does not remember what happens during these time periods.  His wife reported that during these periods of time he is mean and hateful.  He additionally reported visiting "fairies" where he says he goes away and removes himself from the outside world.  The Veteran once again reported a number of excessive, repetitive, and ritualistic behaviors.  It was noted that the Veteran was not working, although he attributed this some to his back and knee problems.  A GAF score of 53 was assigned.

At a December 2007 VA outpatient visit the Veteran reported blackout episodes, lasting one to four days, where he remains conscious and active, but is unaware of anything that occurs during these episodes once he is no longer in one.  His wife reported that his anger, short temper, and irritability increase during these episodes.  At a February 2008 VA treatment visit the Veteran reported a recent episode of paranoia when he thought someone was after him.  He reported that after taking 100 mg of Zoloft it got better.  At a June 2008 VA treatment visit the Veteran reported one angry outburst of when he broke his computer.  

The Veteran was once again evaluated in an August 2008 VA examination.  He again reported periods of time where he blackouts and cannot remember what happened during those periods of time.  He stated that he has poor social interaction and isolates himself.  He indicated that he cannot function or work with other people because of his short temper and angry outbursts.  It was noted that the Veteran was taking 150 mg of Zoloft per day, with additional use of hydroxyzine as needed.  The Veteran reported that when he gets angry he breaks things around the house. He also reported persistent hypervigilance.  A Mental Status Examination at that time noted abnormal mood with impaired impulse control, some unprovoked irritability and periods of violence that affect motivation by reducing motivation and that affect mood by making him depressed.  It was noted that the Veteran has periods of anger outbursts when he cannot control his anger or actions.  A GAF score of 50 was assigned. 

A December 2008 VA treatment record noted that the Veteran's prescription medications would be increased to include Zoloft at 200 mg a day, in addition to Depakote.  A March 2009 VA treatment record noted that he was not suicidal, although his wife reported that the Veteran may think about it at times.  It was noted that the Veteran would add 100 mg of Wellbutrin to the 200 mg Zoloft prescribed, for a better mood.  A GAF score of 50 was assigned.  At a September 2009 VA treatment visit the Veteran reported being mean to everybody and saying hateful things to his wife and kids.  Another September 2009 VA treatment record noted that the Veteran was having blackouts and during these episodes the Veteran was "a bear, he's hateful, mean, doesn't care about you, doesn't care what happens to you, that goes for the kids to. He's a totally different person."  The Veteran reported that he had not seen his "fairy buddies" in a long time.  An October 2009 VA treatment record noted that the Veteran was being placed on 100 mg of Zoloft and 100 mg of Wellbutrin; this was subsequently adjusted to 200 mg of Zoloft and 100 mg of Wellbutrin in December 2009. 

A March 2010 VA treatment record noted that the Veteran was doing better on his present medications.  A GAF score of 55 was assigned.  At a May 2010 VA treatment visit the Veteran reported constantly hearing his dead buddy calling his name and telling him to be careful and watch out.  He reported a depressed mood, losing track of time and activities.  A Mental Status Examination at that time noted that he had fair insight and judgment, adequate for safety.  It was noted that he was in good touch with reality.  A January 2011 VA treatment record indicated that the Veteran was once again working.  

While not dispositive, the Veteran's scores on the Global Assessment of Functioning (GAF) Scale, prior to May 22, 2012, ranged from 50 to 55.  As noted above, a GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Veteran was assigned GAF scores over 50, the Board finds that the evidence of record is most consistent with the GAF score of 50 representing serious symptoms.  The evidence reflects that the Veteran has severe obsessional rituals and is very isolated and has difficulty keeping employment.  Records in the file reflect that the Veteran was unemployed at various periods of time during the appeal period.  

Based on the above, the Veteran's PTSD with dysthymic disorder and mood disorder most nearly approximates the criteria for a 70 percent evaluation, prior to May 22, 2012.  Specifically, his symptoms of obsessional rituals, anxiety, depression, and impaired impulse control, cause occupational and social impairment with deficiencies in work, mood, and family relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

b. Entitlement to a 100 percent rating for all periods on appeal

In addition to the evidence discussed above, the Board has considered the Veteran's May 2012 and December 2012 VA examination reports.  At the Veteran's May 2012 VA examination the VA examiner determined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  Total social and occupational impairment was not found.  The Veteran reported that he was not currently taking mental health medications and was working full time monitoring closed circuit TVs in a casino as part of security operations.  The VA examiner indicated that the Veteran exhibited depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control such as unprovoked irritability with periods of violence.  Significantly, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living or disorientation to time or place were not observed.  He was assigned a GAF score of 52.  

The Veteran was once again evaluated at a December 2012 VA examination.  The VA examiner determined that the Veteran exhibited occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking and/or mood.  Total occupational and social impairment were not observed.  The VA examiner noted that the Veteran continued to have a considerable amount of marital and family conflict.  The Veteran reported losing his temper with his family on a regular basis.  He stated that he had recently become involved with an altercation with a neighbor.  He reported not letting people come to his house without having a background check and keeping surveillance cameras around the house for security.  The Veteran reported quitting his security job at the casino because he could not handle being around people anymore.  He additionally reported the use of medications once again because he was afraid of hurting himself or others if he did not get back on the medication.  

The VA examiner noted that the Veteran exhibited depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control. Significantly, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living or disorientation to time or place were not observed.   

As noted above, a 100 percent rating for PTSD with dysthymic disorder and mood disorder is warranted when there is total occupational AND social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

While the Veteran is significantly socially and occupationally limited by his service-connected PTSD with dysthymic disorder and mood disorder, the evidence fails to show that this impairment is "total", so as to warrant a 100 percent rating.  

For example, the evidence does not show gross impairment in thought processes or communication. December 2007, February 2008, and June 2008 VA treatment notes reflected logical and goal directed thought process and fair insight.  The April 2008 VA examination report noted no evidence of a thought disorder.  The August 2008 VA examination report noted that communication was within normal limits, thought process was appropriate and judgment was not impaired.  Another June 2008 VA treatment record and August 2008, and November 2008 VA treatment records noted that the Veteran's thought process was clear and coherent.  A December 2008 VA treatment record reflected that the Veteran's thought process was logical and goal directed and his insight and judgment were good.  

A March 2009 VA treatment record reflected that the Veteran had adequate insight and judgment and organized speech/thoughts.  August 2009, September 2009, and March 2010 VA treatment records noted that the Veteran had adequate insight and judgment.  A May 2010 VA treatment record noted goal directed and linear thought process. His speech was described as being within normal limits in rate, rhythm, volume, tone and prosody.  Gross impairment in thought processes or communication were not observed at his May 2012 and December 2012 VA examinations. Based on this evidence, gross impairment in thought processes or communication has not been demonstrated during the period on appeal. 

As to whether he demonstrates persistent delusions or hallucinations, the Board has considered the Veteran's reports of talking to "fairies", experiencing blackouts, and hearing his dead buddy speak to him.  Although these experiences have been reported at various times during the period on appeal, the evidence does not reflect that they are persistent in nature.  

The evidence does not show that the Veteran is in persistent danger of hurting himself or others.  December 2007, June 2008, August 2008, September 2008, November 2008, and December 2008 VA treatment notes reflected no suicidal or homicidal ideation.  The April 2008 and August 2008 VA examination reports noted no suicidal or homicidal ideation or intent.  A March 2009 VA treatment record noted that although the Veteran was not suicidal he thought about being dead.  A May 2010 VA treatment record noted that the Veteran denied active suicidal or homicidal ideation.  The May 2012 VA examination noted no suicidal ideation.  While suicidal ideation was observed at the December 2012 VA examination, the VA examiner did not find that the Veteran was in persistent danger of hurting himself or others.  Although suicidal ideation has been demonstrated, the evidence does not show that the Veteran is in persistent danger of hurting himself or others.  

Further, the evidence does not demonstrate intermittent inability to perform activities of daily living or disorientation to time or place.  December 2007, June 2008, and September 2008 VA treatment records noted that the Veteran was oriented and fairly groomed.  The April 2008 VA examination noted that the Veteran was casually and appropriately dressed.  It was noted that the Veteran was able to maintain his personal hygiene and carry out his basic activities of daily living without difficulty.  The August 2008 VA examination report noted that the Veteran's orientation was within normal limits and his appearance and hygiene were appropriate.  A March 2009 VA treatment record noted that he was alert, oriented, and appropriately dressed and groomed.  The May 2012 and December 2012 VA examination reports did not find that the Veteran had an intermittent inability to perform activities of daily living or that he was disoriented.  The weight of the competent evidence does not demonstrate that the Veteran has an inability to perform activities of daily living or has disorientation to time or place. 

Additionally, the evidence does not demonstrate memory loss for names of close relations, own occupation or own name.  December 2007, June 2008, September 2008, and November 2008 VA treatment notes reflected that the Veteran's memory was grossly intact.  The August 2008 VA examination report noted that the Veteran's memory was mildly impaired as he forgets names and recent events. Significantly, it was not reported that he had memory loss for his name, the names of family members or for his occupation.  The May 2012 and December 2012 VA examination reports did not reflect that the Veteran had memory loss for names of close relatives, his own occupation, or own name.  The Board recognizes that the absence of these symptoms does not preclude the assignment of a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, absence of these symptoms is persuasive.  

The Board has considered that various treatment records and his VA examinations have made note of the Veteran's social isolation.  However, they also reflect that the Veteran is able to maintain a relationship with his wife and children.  It is evident that he has at least a minimal amount of social interaction. 

Based on the foregoing discussion, the Board finds that Veteran's PTSD with dysthymic disorder and mood disorder symptoms more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.

Regarding all periods on appeal, in considering whether the Veteran is entitled to higher disability ratings, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's lay assessment of the severity of his major depressive disorder.

For all the foregoing reasons, the Veteran's disability rating for PTSD with dysthymic disorder and mood disorder for the periods prior to May 22, 2012, should be increased to a 70 percent disability rating but no higher.  However, his claim for a rating in excess of 70 percent for the entire period on appeal, for PTSD with dysthymic disorder and mood disorder, must be denied.  Both medical and lay evidence fail to support the assignment of a rating in excess of 70 percent for any period on appeal.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board finds that the evidence does not show marked interference with employment or frequent hospitalization due to his psychiatric disorder, beyond that considered by the rating already assigned.  To the extent that his psychiatric disorder may combine with his other disabilities to produce interference with employment, that claim is addressed as a claim for TDIU in the remand below.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2012).


ORDER

A 70 percent rating, but no more, for PTSD with dysthymic disorder and mood disorder, since March 3, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 70 percent for PTSD with dysthymic disorder and mood disorder is denied.


REMAND

In its April 2012 Remand, the Board requested that the Veteran undergo a VA examination to determine whether his service connected orthopedic disorders  (left knee chondromalacia, right knee chondromalacia, and status post fracture 3rd and 4th metacarpals of the right hand), render him unable to secure or follow substantially gainful employment.  Following the most recent December 2012 VA examination, the Veteran was awarded an increased rating for his service-connected psychiatric disability.  See January 2013 Rating Decision.  Moreover, pursuant to this opinion, the Veteran is now in receipt of a 70 percent disability rating for his PTSD with dysthymic disorder and mood disorder during the entire period on appeal.  As such, he now meets the scheduler requirements of 38 C.F.R. § 4.16 (a).  Crucially, there is no opinion of record as to whether the Veteran's service-connected physical disabilities and psychiatric disability, taken together (in the aggregate), preclude him from securing and maintaining some form of substantially gainful employment. 

Given the recent changes in the Veteran's overall disability ratings, and the fact that a VA opinion considering the aggregate effect of all his disabilities on his employment has not been rendered, an additional VA opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  A VA examiner is asked to review the claims file.
The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD with dysthymic disorder and mood disorder, left knee chondromalacia, right knee chondromalacia, and status post fracture 3rd and 4th metacarpals of the right hand) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


